Citation Nr: 1004157	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
secondary to malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the Veteran submitted additional medical 
evidence in February 2008, pertinent to the memory loss 
claim, which has not yet been considered by the RO.  However, 
the Veteran included a waiver of initial RO consideration of 
that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has memory loss, secondary to 
two episodes of cerebral malaria during service in Vietnam.  
The Veteran was granted service connection for malaria in an 
August 1970 RO rating decision.

VA outpatient treatment records from the VA Medical Center in 
St. Louis show that the Veteran has reported symptoms of 
memory loss related to his episodes of malaria in service, 
but also to such things as advancing age.  VA treatment 
records also show that the Veteran has been noted to have 
mild memory impairment possibly due to previous alcoholism 
and drug abuse.  The Veteran has denied such abuse.  The 
post-service medical evidence also shows that the Veteran was 
involved in a severe motor vehicle accident in which he 
sustained a head injury.

The Veteran underwent a VA mental disorders examination in 
June 2004, a VA neurological examination in October 2004 and 
a VA mental disorders examination in April 2005.  He also had 
VA neurology consultations in September and December 2004 and 
a VA psychiatric consultation in August 2004.  

This evidence is conflicting with regards to the existence of 
a current memory disorder and the etiology of any memory 
disorder, if at all present.  Furthermore, several of the VA 
examiners suggested that the Veteran needed to have a 
neuropsychological examination.  

At the most recent VA neurological examination in June 2005, 
the examiner indicated that the Veteran had no neurological 
disorder and "there was no assurance" that he had 
disturbance of memory.  The examiner was unable to recognize 
any form of intellectual deficit related to malaria.  He 
noted that the fact the Veteran had returned to duty 
following two episodes of malaria in service and later 
shifted from point man to military policeman and maintained 
employment for fourteen years after service before opening 
his own business showed that he did not suffer a brain 
disorder after recovered from malaria, no matter how severe 
it was.

However, in February 2008, records of a January 2007 VA 
neurology consultation at the VA Medical Center Heartland-
East were added to the record.  This evidence shows that the 
Veteran was diagnosed with memory impairment, which the 
examiner opined was probably related to cerebral malaria.  
The physician did not provide a rationale for this opinion.

In light of the Veteran's contentions, the varying opinions 
and the new evidence of a current memory loss related to 
malaria, another VA examination and opinion are needed.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination to determine 
whether he has a current memory loss 
disability related to service, including 
malaria.  The examiner should review the 
claims folder and note that such review 
was undertaken.  Any indicated testing 
should be undertaken.

The examiner should provide an opinion as 
to whether the Veteran has a current 
memory loss disability (in this case 
"current disability" means a disability 
at any time since the current claim).  If 
a current disability is identified, the 
examiner should provide an opinion as to 
whether the disability, at least as 
likely as not (50 percent or more 
probability) is the result of a disease 
or injury in service.

The examiner should provide a rationale 
for the opinions.  Because the Veteran is 
competent to report symptoms and 
injuries, his reports must be considered 
in formulating the requested opinions.  
The opinions should also take into 
account the January 2007 opinion that the 
Veteran has memory impairment related to 
cerebral malaria.

3.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


